IN THE COURT OF APPEALS OF IOWA

                                 No. 15-0378
                           Filed October 14, 2015


PREMIUM TRANSPORTATION STAFFING,
INC. and DALLAS NATIONAL INSURANCE CO.,
      Petitioners-Appellants,

vs.

ALAN BOWERS,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Scott D. Rosenberg,

Judge.




      An employer and its insurer appeal from a district court ruling upholding

the workers’ compensation commissioner’s decision. AFFIRMED.




      Sasha L. Monthei of Scheldrup, Blades, Schrock, Smith, P.C., Cedar

Rapids, for appellants.

      Matthew D. Dake of Wertz & Dake, P.C., Cedar Rapids, for appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                          2


DOYLE, Presiding Judge.

       Premium Transportation Staffing, Inc. (employer) and Dallas National

Insurance Co. (insurer) appeal from an adverse ruling on their petition for judicial

review of a final agency decision by the Iowa Workers’ Compensation

Commissioner that awarded permanent and total disability benefits to Alan

Bowers. The appellants challenge the agency determinations (1) finding Bowers

sustained a permanent injury; (2) finding Bowers is permanently and totally

disabled; and (3) including a portion of Bowers’s per diem payments in the

calculation of the weekly benefit rate.

       It must first be noted that our review of final agency action is “severely

circumscribed.”     See Greenwood Manor v. Iowa Dep’t of Pub. Health, 641

N.W.2d 823, 839 (Iowa 2002); Sellers v. Emp’t Appeal Bd., 531 N.W.2d 645, 646

(Iowa Ct. App. 1995). Nearly all disputes are won or lost at the agency level; the

cardinal rule of administrative law is that judgment calls are within the province of

the administrative tribunal, not the courts. See id.

       In the realm of workers’ compensation proceedings, it is the workers’

compensation commissioner, not the court, who weighs the evidence and

measures the credibility of witnesses. See Cedar Rapids Cmty. Sch. Dist. v.

Pease, 807 N.W.2d 839, 845 (Iowa 2011). This includes the “determination of

whether to accept or reject an expert opinion,” as well as the weight to give the

expert testimony.    Id.   Medical causation is a question of fact vested in the

commissioner’s discretion.     See id. at 844.     “Because these determinations

remain within the agency’s exclusive domain and the ‘peculiar province’ of the

commissioner, we cannot reassess the weight of the evidence.” See id.; see
                                         3

also Robbennolt v. Snap-On Tools Corp., 555 N.W.2d 229, 234 (Iowa 1996). In

fact, “we are obliged to apply those findings broadly and liberally to uphold rather

than defeat the commissioner’s decision.” Pirelli-Armstrong Tire Co. v. Reynolds,

562 N.W.2d 433, 436 (Iowa 1997) (citation and internal quotation marks omitted).

       “We are bound by the commissioner’s factual determinations if they are

supported by substantial evidence in the record before the court when that record

is viewed as a whole.” Mike Brooks, Inc. v. House, 843 N.W.2d 885, 889 (2014)

(citation and internal quotation marks omitted). “Substantial evidence” is “the

quantity and quality of evidence that would be deemed sufficient by a neutral,

detached, and reasonable person, to establish the fact at issue when the

consequences resulting from the establishment of that fact are understood to be

serious and of great importance.” Iowa Code § 17A.19(10)(f)(1) (2013). When

we conduct a substantial evidence review of an agency decision, it is not for us to

make “a determination as to whether evidence ‘trumps’ other evidence or

whether one piece of evidence is ‘qualitatively weaker’ than another piece of

evidence.” Arndt v. City of Le Claire, 728 N.W.2d 389, 394 (Iowa 2007). “On

appeal, our task ‘is not to determine whether the evidence supports a different

finding;   rather,   our    task    is   to    determine     whether    substantial

evidence . . . supports the findings actually made.’” House, 843 N.W.2d at 889

(quoting Pease, 807 N.W.2d at 845).

       In an arbitration decision, the deputy commissioner found Bowers carried

his burden of proving he sustained a permanent injury to his low back as a result

of a work injury in 2011 and that he was permanently and totally disabled. The

deputy specifically gave greater weight to the opinions of Dr. Sedlacek, a treating
                                         4


physician, and Dr. Mathew, an examining physician. The deputy concluded “the

greater weight of the medical evidence indicates claimant’s work injury of

October 17, 2011, caused claimant’s current low back and coccyx pain, and

resulted in permanent impairment.” Again, giving greater weight to the opinions

of Drs. Sedlacek and Mathew, the deputy concluded the “[c]laimant’s credible

testimony also clearly demonstrates ongoing permanent disability.”

       The deputy noted that Bowers’s testimony “that he spent only $12.00 per

day for food and expenses and kept the remainder of the $52.00 per diem as

compensation is uncontroverted in the record.” The deputy concluded Bowers

showed by a preponderance of the evidence that only a portion of his per diem

was reimbursement for expenses, and that the appellants did not carry their

burden of proof to show otherwise. Finding that $12.00 of Bowers’s per diem

payment was an expense allowance under Iowa Code section 85.61(3), the

deputy commissioner included the remaining $40.00 of the per diem payment in

calculating the weekly rate. On intra-agency appeal, the commissioner adopted

and affirmed the arbitration decision without additional comment.

       The appellants filed a petition for judicial review.     They asserted the

commissioner’s findings with respect to whether or not Bowers sustained a

permanent injury to his low back, whether Bowers was permanently and totally

disabled, and whether the per diem payment should have been included in

Bowers’s weekly benefit rate were not supported by substantial evidence in the

record and involved an application of law to fact that was irrational, illogical, or

wholly unjustifiable.   The district court affirmed the commissioner’s decision.

Appellants now appeal.
                                        5


      On appeal, the employer and its insurer raise the same arguments to us

as proffered to the district court. We have carefully reviewed the record, the

briefs of the parties, and the district court’s thorough and well-reasoned ruling.

The district court’s ruling identifies and considers all the issues presented. In

applying the above standard-of-review precepts, and in giving the due deference

we are statutorily obligated to afford the commissioner’s findings of fact, we

approve of the reasons and conclusions in the district court’s ruling. Further

discussion of the issues would be of no value. See Iowa Ct. R. 21.26(1)(b), (d),

and (e). Accordingly, we affirm the district court’s decision affirming the Iowa

Workers’ Compensation Commissioner’s decision.

      AFFIRMED.